Matter of Green v Annucci (2020 NY Slip Op 05117)





Matter of Green v Annucci


2020 NY Slip Op 05117


Decided on September 24, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 24, 2020

530773

[*1]In the Matter of Shawn Green, Appellant,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: September 4, 2020

Before: Garry, P.J., Clark, Mulvey, Aarons and Pritzker, JJ.


Shawn Green, Peekskill, appellant pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Collins, J.), entered December 3, 2019 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent withholding a portion of petitioner's good time allowance.
Petitioner commenced this CPLR article 78 proceeding challenging a determination that withheld a portion of his good time allowance and seeking his immediate release from prison. Following service of respondent's answer, Supreme Court dismissed the proceeding. Petitioner appeals.
The Attorney General has advised this Court that, while the appeal was pending, petitioner was conditionally released from the custody of the Department of Corrections and Community Supervision. In view of this, respondent maintains, and we agree, the appeal must be dismissed as moot (see Matter of Mellerson v Annucci, 170 AD3d 1410, 1410 [2019]; Matter of Demarta v Prack, 85 AD3d 1475, 1476 [2011]).
Garry, P.J., Clark, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.